EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Valetti (Reg. No. 36,707) on July 27, 2022.
The application has been amended as follows: 

claim 1, 
line 8, inserted after “controller”, -- circuit --;
line 9, inserted after “controller”, -- circuit --;
line 11, inserted after “controller”, -- circuit --;
claim 2, line 1,
deleted “determines”;
inserted after “controller”, -- circuit is configured to determine --;
claim 4, line 4, inserted after “controller”, -- circuit --;
claim 5,
line 3, inserted after “controller”, -- circuit --;
line 5, inserted after “controller”, -- circuit --;
claim 6, line 1, inserted after “controller”, -- circuit --;
claim 7, line 1, inserted after “controller”, -- circuit --;
claim 8,
line 8, inserted after “controller”, -- circuit --;
line 10, inserted after “controller”, -- circuit --;
line 11, inserted after “controller”, -- circuit --;
claim 9, line 1,
deleted “determines”;
inserted after “controller”, -- circuit is configured to determine --;
claim 11, 
line 2, inserted after “controller”, -- circuit --;
line 4, inserted after “controller”, -- circuit --;
claim 12, line 1, inserted after “controller”, -- circuit --;
claim 13, line 1, inserted after “controller”, -- circuit --;
claim 14: cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Gofman et al., U.S. Patent Application Publication No. 2017/0205862, Markel et al., U.S. Patent No. 9,170,914, and Chadbourne et al., U.S. Patent No. 8,736,227, all disclose interface circuit for a USB host device that employ a controller circuit and a resistor divider.
The prior art of record does not teach or suggest, alone or in combination, a universal serial bus (USB) source device adapted to be coupled to a USB sink device via a USB cable, the USB source device comprising: 
a voltage bus (VBUS) terminal adapted to be coupled to a VBUS conductor of the USB cable; 
a configuration channel (CC) terminal adapted to be coupled to a CC conductor of the USB cable; 
a VOUT node coupled to the VBUS terminal and adapted to be coupled to a voltage supply; 
a controller circuit coupled to the VBUS terminal, the CC terminal and the VOUT node; 
a load circuit coupled to a discharge signal connection of the controller circuit and to the VOUT node; and 
a resistor divider coupled to the VOUT node and the controller circuit and adapted to be coupled to the voltage supply.
The prior art of record also does not teach or suggest, alone or in combination, a universal serial bus (USB) source device adapted to be coupled to a USB sink device via a USB cable, the USB source device comprising: 
a voltage bus (VBUS) terminal adapted to be coupled to a VBUS conductor of the USB cable; 
a configuration channel (CC) terminal adapted to be coupled to a CC conductor of the USB cable; 
a VOUT node coupled to the VBUS terminal and adapted to be coupled to a voltage supply; 
a controller circuit coupled to the VBUS terminal, the CC terminal and the VOUT node; 
a DC-to-DC (DC/DC) converter having a first input coupled to the VOUT node, a second input coupled to the controller circuit and an output coupled to the VBUS terminal; and
a resistor divider coupled to the VOUT node and the controller circuit and adapted to be coupled to the voltage supply.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov